DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ” a step of decreasing the learning rate of said DLNN, wherein said learning rate is computed using the ratio between the slope of the last N training errors and the deviations of said last N training errors with respect to said slope” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by LEE (WO 2014205231, cited from IDS)

Regarding claim 1, LEE teaches a computer implemented method for performing a task on an input signal, the method comprising: 
constructing a signal-task deep learning neural network (DLNN) (22, 23 in Fig. 2), configured specifically for said task; 
training said DLNN using a training set( 23 in Fig. 2; [0063], First, a CPGDN is trained with two mixture components only on the single class of images from Cal-tech 101 dataset), comprising pairs of training targets and their corresponding training inputs, generated from said input signal([0070], the region labels should respect image boundaries; and the complete image labeling should be consistent with shape priors; [0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)); and 
 applying said trained DLNN on said input signal, wherein said input signal is provided as an input to said trained DLNN( 24 in Fig. 2), to obtain an output signal in accordance with said task(25 in Fig. 2).

Regarding claim 2, LEE teaches the method of claim 1, wherein said training-targets and said training-inputs are extracted from at least one of: different parts of said input signal ([0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of 

Regarding claim 3, LEE teaches the method of claim method according to claim 1, further comprising providing said training set by:
generating said training-targets from said input signal ([0063], The second layer features are trained on "Faces" and "Car side" classes); and
generating said corresponding training-input for each of said training-targets, by degrading said training-targets in accordance with said task([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).

Regarding claim 4, LEE teaches the method of claim method according to claim 3, wherein said generating of said training-targets is obtained by transforming said input signal by at least one of the following transformations: 
rotating said input signal to at least one angle, around at least one axis; 
mirror reflecting said input signal, around at least one axis; 
scaling said input signal along at least one axis; 
cropping part of said input signal ([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images); 
applying an intensity transformation on said input signal;
applying a filter on said input signal; 
applying a linear transformation on said input signal; 

applying the identity transformation on said input signal; and 
any combination thereof.

Regarding claim 5, LEE teaches the method of claim method according to claim 1, wherein said input signal is at least one selected from the group consisting of: image([0052], image data captured by an imaging device, such as a camera.), video sequence, medical signal, MRI, fMRI, audio, an N- dimensional signal.

Regarding claim 6, LEE teaches the method of claim method according to claim 1, wherein said task is at least one selected from the group consisting: super-resolution([0085], superpixel labeling is used instead of pixel labeling), deblurring, denoising, completion of missing data, distortion correction, correcting compression artifacts, dehazing, signal-enhancement, signal- manipulation, degradation removal.

Regarding claim 7, LEE teaches the method according to claim 1, wherein said training is further performed using an external training set ([00126], Yahoo dataset)

Regarding claim 8, LEE teaches the method according to claim 1, further comprising using said trained DLNN to estimate a degradation underlying said input signal ([0056], dynamically separate the task-relevant raw features from the task-irrelevant raw features).



Regarding claim 10, LEE teaches the method according to claim 1, wherein said method is implemented via at least one device selected from a group consisting of: a computer([00214], computer), a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform.

Claim(s)24 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Black (US patent 6269351)
Regarding claim 24, Black teaches a computer implemented method for accelerating a training of a Deep Learning Neural Network (DLNN) the method comprising a step of decreasing the learning rate of said DLNN( Col. 8, line 38-41,final trained state orders of magnitude faster than with a learning schedule or constant learning rate) , wherein said learning rate is computed using the ratio between the slope of the last N training errors and the deviations of said last N training errors with respect to said slope( Fig. 4; Col 9, line 7-21, learning rate is making progress (i.e., the error is becoming smaller) as shown by the decreasing slope of the error surface in graph)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of OKTAY (“Multi-input cardiac image super-resolution using convolutional neural networks", 2016, cited from IDS).

Regarding claim 11, LEE teaches a computer implemented method for increasing a resolution of an input image, the method comprising: 
constructing an image-specific deep learning neural network (DLNN) (22, 23 in Fig. 2);
 training said DLNN using a training set t( 23 in Fig. 2; [0063], First, a CPGDN is trained with two mixture components only on the single class of images from Cal-tech 101 dataset), comprising pairs of training targets and their corresponding training inputs, generated from said input image([0070], the region labels should respect image boundaries; and the complete image labeling should be consistent with shape priors; [0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)); and 
applying said trained DLNN on said input image, wherein said input image is provided as an input to said trained DLNN (24 in Fig. 2).
LEE does not expressly teach
configured specifically for increasing resolution of an input image
to obtain an output of a higher-resolution image thereof
However, OKTAY teaches
configured specifically for increasing resolution of an input image (Fig. 2)
to obtain an output of a higher-resolution image thereof (Fig. 2)

One of ordinary skill would have been motivated for such combination for purpose of “more accurate image analysis” (OKTAY, abstract)

Regarding claim 12, LEE in view of OKTAY teaches the method of claim 11, wherein resolution of each of said training-inputs is lower than resolution of its said corresponding training-target (OKTAY, Low Resolution Input Image, and High Resolution in Output Image in Fig. 2)
.
Regarding claim 13, LEE in view of OKTAY teaches the method according to claim 12, wherein said training targets and said training inputs are extracted from at least one of: different parts of said input image (LEE, [0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)), different dimensions of said input image.

Regarding claim 14, LEE in view of OKTAY teaches the method according to claim 11, further comprising providing said training set by: 
generating said training-targets from said input signal (LEE, [0063], The second layer features are trained on "Faces" and "Car side" classes); and
generating said corresponding training-input for each of said training-targets, by degrading said training-targets in accordance with said task(LEE, [0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).

Regarding claim 15, LEE in view of OKTAY teaches the method according to claim 14, wherein said generating of said training-targets is configured to at least partially preserve cross-scale internal recurrence within said input image (LEE, Fig. 10).

Regarding claim 16, LEE in view of OKTAY teaches the method according to claim 14, wherein said generating of said training-targets comprises transforming said input image by at least one of the following transformations: 
rotating said input signal to at least one angle, around at least one axis; 
mirror reflecting said input signal, around at least one axis; 
scaling said input signal along at least one axis; 
cropping part of said input signal ([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images). 
applying an intensity transformation on said input signal;
applying a filter on said input signal; 
applying a linear transformation on said input signal; 
applying a non-linear transformation on said input signal; 
applying the identity transformation on said input signal; and 
any combination thereof.


Regarding claim 17 LEE in view of OKTAY teaches the method according to claim 14, wherein said downscaling comprising lowering resolution of said training-targets, using a desired super resolution (SR) scale factor (s) ( OKTAY, page 3, Section 2, “B is a point-spread function (PSF) used to blur the selected slice”; page 4, upscaling factor) .

Regarding claim 18 LEE in view of OKTAY teaches the method according to claim 17 wherein said downscaling is gradual, provided via several intermediate SR scale factors(OKTAY, page 3, Section 2, “The model links the HR volume y[Symbol font/0xCE] RM to the low dimensional observation x[Symbol font/0xCE] RN (N << M) through the application of a series of operators as:... B is a point-spread function”)

Regarding claim 19 LEE in view of OKTAY teaches the method according to claim 14, wherein said training is further provided using crops of at least some of said training-targets and their corresponding training-input crops (LEE, [0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).

Regarding claim 20, LEE in view of OKTAY teaches the method according to claim 11, wherein said training is further performed using an external training set (LEE, [00126], Yahoo dataset).

Regarding claim 21, LEE in view of OKTAY teaches the method according to claim 11, further comprising using said trained DLNN to estimate a degradation underlying said input image(LEE, [0056], dynamically separate the task-relevant raw features from the task-irrelevant raw features).

Regarding claim 22, LEE in view of OKTAY teaches the method according to claim 21, wherein said estimated degradation is at least one of: a blur kernel, a non-uniform blur-field, a super-resolution 

Regarding claim 23, LEE in view of OKTAY teaches the method according to claim 11, wherein said method is implemented via at least one device selected from a group consisting of: a computer(LEE, [00214], computer), a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661